UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7177



JAMES EARL BENDER,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-887-2)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Earl Bender, Appellant Pro Se.     Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James Earl Bender appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his petition filed under 28 U.S.C. § 2254 (2000).           We have reviewed

the record and conclude on the reasoning of the district court that

Bender has not made a substantial showing of the denial of a

constitutional right. See Bender v. Angelone, No. CA-01-887-2 (E.D.

Va.   July   24,   2002).   Accordingly,   we    deny   a   certificate   of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                   2